Citation Nr: 1411766	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hearing loss disability,

3.  Entitlement to service connection for hypertension, to include as due to, or aggravated by, posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse, D.W.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

In December 2013, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for hypertension and entitlement to service connection for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The earliest clinical evidence of a knee disability is more than 30 years after separation from service.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a bilateral knee disability causally related to active service. 

3.  Bilateral hearing loss was demonstrated on audiometric evaluation upon entrance into service.

4.  A chronic increase in bilateral hearing loss was not shown in service, nor is it shown that there was bilateral hearing loss disability for VA purposes to a compensable degree within one year of discharge from service.

5.  The earliest clinical evidence of bilateral hearing loss disability for VA purposes is more than 30 years after separation from service.

6.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a hearing loss disability casually related to, or aggravated by, active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2008. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and his wife in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board notes that the evidence reflects that the Veteran had knee surgery in 2001; records from such treatment are not associated with the claims file.  The Veteran has been informed of what evidence is required to substantiate his claim, and has failed to provide VA with authorization to obtain records from 2001.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, VA does not have a further duty to assist the Veteran in obtaining potentially relevant outstanding records.
 
The Board has also considered whether the Veteran should be afforded a VA examination on the issue of entitlement to service connection for a bilateral knee disability, but finds that he should not.  As discussed in further detail below, there is no competent credible evidence of record that the Veteran has had knee symptoms since service.  In addition, there is no clinical evidence that indicates that the Veteran may have a current bilateral knee disability causally related to service.  Thus, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

The Veteran was afforded a VA examination for his bilateral hearing loss disability in November 2008.  The November 2008 VA examination report reflects that the Veteran's current hearing loss disability is less likely than not causally related to active service because the Veteran had normal hearing on entrance and separation.  The Board finds that the clinical opinion is inadequate because the examiner stated that the Veteran had normal hearing upon entrance and separation from service.  The Board notes that the Veteran's hearing was not normal upon entrance or separation when converted to ISO units, as discussed in further detail below.  However, the Board also finds that another VA opinion is not warranted.  The Veteran's STRs, as noted in more detail below, reflect that the Veteran's preexisting bilateral hearing impairment did not increase in severity during service.  As the evidence of record is against a finding of an increase during service, a VA opinion is not warranted because service connection cannot be granted under 38 C.F.R. § 3.306.  Thus, remand to obtain a clinical opinion would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Hearing loss disability is considered an organic disease of the nervous system.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral hearing loss disability

The Veteran claims that he has bilateral hearing loss disability due to service, to include that while in Vietnam, he was a supply specialist with an artillery unit, during which time he was exposed to loud noise.  He has also stated that hearing protection was not provided in service.  In his VA Form 9, dated in January 2010, he stated that he was exposed to helicopter noise in service.  The Veteran testified that post service, he was exposed to hazardous noise but was required to have ear plugs.  In a July 2008 statement, the Veteran's spouse stated that she has been married to the Veteran for 39 years.  She also stated "[a]s the years started going by, [the Veteran]'s hearing started going." 

The Board finds, for the reasons noted below, that the Veteran is not entitled to service connection for bilateral hearing loss disability. 

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran entered active service in November 1965.  In the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's report of medical examination for entrance purposes is dated in November 1965.  Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  To convert the units, the Board adds, to the ASA units, 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   

The Veteran's November 1965 report of medical examination for induction/entrance purposes, which does not indicate that the ISO standard was used, reflects that audiometric testing results, prior to conversion, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
--
20
LEFT
10
0
-10
--
10



Upon conversion from the noted ASA units to ISO units, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
--
25
LEFT
25
10
0
--
15

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report reflects a hearing loss in both ears.  As such, the presumption of soundness on induction does not attach, and service connection may be considered only on the basis of aggravation of preexisting ear hearing loss in service.  

The Veteran's STRs are negative for any complaints of, or treatment for, hearing problems.

The Veteran's September 1967 report of medical examination for separation purposes reflects that audiometric testing results, prior to conversion, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
--
20
LEFT
10
0
-10
--
10



Upon conversion from the noted ASA units to ISO units, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
--
25
LEFT
25
10
0
--
15

Thus, as the severity is the same as upon entrance, the record is against a finding that the Veteran underwent an increase in hearing loss severity during service.  

The claims file includes an October 2002 from the Hearing and Balance Clinic.  It reflects that the Veteran reported trouble hearing speech in noise and groups.  He was diagnosed with borderline normal hearing through 1500 Hz dropping to severe High frequency sensorineural hearing loss in the right ear and moderate/severe in the left ear.  

The Veteran underwent a VA examination in November 2008.  It reflects that the Veteran reported military artillery noise exposure, as well as post service construction work, and recreational noise exposure from hunting and power tools.  

As stated above, aggravation may not be conceded where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  As the competent credible clinical evidence of record reflects that the Veteran's preexisting hearing loss did not increase in severity during service, service connection is not warranted. 

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has bilateral hearing loss disability causally related to active service.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to state that he was exposed to loud noises in service, and that he did not use hearing protection.  The Veteran has also testified that post service, he was exposed to hazardous noise but was required to have ear plugs.  He reported that he was a carpenter for 37 years.  

The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for more than three decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The earliest clinical evidence of hearing loss is 2002, approximately 35 years after separation from service.  There is no competent credible evidence that the Veteran's hearing loss acuity worsened in service, or even that it rose to the level of a hearing loss disability for VA purposes within one year of separation.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability or to provide a competent opinion as to the levels of hearing acuity with regard to Hertz levels and decibels.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss disability for VA purposes, age-related hearing loss, acoustic trauma hearing loss, aggravation of preexisting hearing loss, and audiology results.  The Board finds that such falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Based on the evidence as a whole, the Board finds that service connection for bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Knee disability

The Veteran testified that, while in service, he twisted a knee while jumping out of two and a half ton trucks and helicopters.  He testified that he never reported an injury in service, and that he self-medicated with alcohol.  He reported that the knee problems continued throughout his tour in Vietnam but that he "thought there were other people in worse shape than I was that I didn't want to take up the time of seeing a medic or whatever".  (See Board hearing transcript, page 4.)  He further testified that his knee problems have continued since service and gradually got worse.  His wife testified that in 1968, when the Veteran proposed marriage to her, "he couldn't even bend down on his knee to ask me to marry him because he was in so much pain with his knees."  (See Board hearing transcript, page 5.)

The Veteran's STRs are negative for any complaints of, or treatment for, his knees. The Veteran's September 1967 report of medical history for separation purposes reflects that the Veteran denied arthritis, rheumatism, bone, joint or other deformity, lameness, or a trick or locked knee.  The report of medical examination for separation purposes reflects normal lower extremities upon examination.  While the Veteran has stated that he did not seek treatment from a medic in Vietnam because others needed treatment more than him, this does not explain why he would deny any disability upon separation.  In addition, in a separate undated "Statement of Condition" from the Oakland, California Headquarters Personnel Centre, the Veteran stated that there had been no change in his medical condition since his September 23, 1967 examination.  

The earliest clinical evidence of knee complaints is more than 30 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A March 2004 private clinical record reflects that the Veteran has "multiple areas that he says are achy, but he is not doing any physical therapy or stretching, etc., neck, shoulders, knees primarily.  No other complaints."  The report is negative for complaints of an injury in service or chronic symptoms since service. 

A December 2005 private clinical record reflects that the Veteran was seen for bilateral knee pain, and that he had documented arthritis.  It was noted that he had had surgery on the right knee in 2001 for a meniscal debridement and chondroplasty.  It was noted that the Veteran "would like something else for pain as his knees hurt by the end of the day, and especially after he gets out of his car when he gets home.  It is an anterior type pain.  He does a quite a bit of walking on concrete."  The report is negative for complaints of an injury in service or chronic symptoms since service.

March 2008 private clinical records reflect that the Veteran worked as a carpenter.  It was noted that his left leg had given out on him in February 2008 when he started to step up on scaffolding.  A record notes that his left knee continued "to give him pain 'deep inside'.  He had a right knee anterior cruciate ligament (ACL) done in 2001 by Dr. [Young].  He does a lot of work on scaffolds."  The records reflect that the Veteran also has a 10 degree flexion contracture of the right knee which was believed to be a residual of his torn ACL years earlier.  The records reflect that the Veteran's "work involves working around construction sites."  An MRI revealed a significant tear of the posterior horn of the medial meniscus which was believed to be new, or "at least much worse than it had been."  It was noted that the Veteran had some pre-existing arthritis.  The report is negative for complaints of an injury in service or chronic symptoms since service.

A May 2008 private record reflects that the Veteran was found to have "rather significant loss of articular cartilage and severe osteoarthritis of the left knee at the time of his April 14, 2008 arthroscopy."  The report is negative for complaints of an injury in service or chronic symptoms since service.

The Veteran filed a claim for service connection for bilateral knee disability in July 2008.  VA clinical records in 2008, 2009, and 2010 reflect continued complaints of knee pain and bilateral knee replacement. 

The Board finds that any statement by the Veteran or his wife that he had an injury in service with chronic knee pain or symptoms since service is less than credible given the record as a whole.  As noted above, the STRs are negative for any complaints, the Veteran denied a problem on separation, the separation examination was normal, and there is no clinical evidence of symptoms in the thirty years after separation from service.  

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the present case, not only is there a lack of clinical records, but the Veteran specifically denied knee or leg problems upon separation.

In addition, the clinical records for when the Veteran sought treatment for knee pain in 2004, 2005 and 2008 are negative for any reference to pain since service or to an injury in service, to include jumping from trucks and helicopters.  To the contrary, when discussing the Veteran's knees and pain, the clinical records reference the Veteran's lengthy post service work as a carpenter, that his job involves quite a bit of walking on concrete, and that he works on scaffolding.  The Board finds that if the Veteran had had chronic complaints since service and had injured his knees in service, it would have been reasonable for him to have reported such, and for it to have been noted, in the clinical records when he sought treatment for knee pain.  

In addition, the Board finds it notable that the Veteran worked in manual labor for more than thirty years after service.  While his wife has stated that his knee was so symptomatic in 1968 that he could not bend on one knee to propose, he was able to separate from the service in 1967 with no known disability and then maintain employment as a carpenter for decades with no treatment.  Based on the record as a whole, any assertion of pain since service, to include that which was so severe as to render him unable to bend in 1968, is less than credible.

There is no competent credible clinical evidence of record that the Veteran has a current left or right knee disability causally related to, or aggravated by, active service.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to degenerative joint disease, a torn ACL, or meniscus injuries.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of age and degenerative conditions, and specific diagnosed injuries to the internal body parts such as ligaments and meniscus.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377 n.4.  

In sum, there is no competent credible evidence of arthritis within one year after separation from service, and the most probative evidence of record is against a finding that he has a bilateral knee disability causally related to, or aggravated by, active service.  Thus, service connection is not warranted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral knee disability is denied.


REMAND

Entitlement to service connection for hypertension, to include as due to, or aggravated by, PTSD

The Veteran's November 1965 report of medical examination for induction purposes reflects that his blood pressure was 112/66.  His September 1967 report of medical examination for separation purposes reflects that the Veteran's blood pressure was 138/76.  On his September 1967 report of medical history, he denied high blood pressure. 

Several post service records reflect that the Veteran did not have high blood pressure decades after service.  January 2005, August 2006, November 2006, and March 2007 clinical record reflects no high blood pressure. 

An April 2008 private clinical record reflects that the Veteran had notable elevated blood pressure, and reported that "over the past month or so, his blood pressure has been running in the 150s over 90s."  A subsequent April 2008 record reflects that the Veteran would be starting blood pressure medication.  

The Veteran is service-connected for PTSD, effective from July 31, 2008.  In January 2014 correspondence, Dr. D. Ottolenghi reflected that it is his opinion that "it is plausible that [the Veteran]'s PTSD does aggravate and/or has caused his hypertension to some degree."  Such an opinion is speculative and does not provide sufficient evidence of a relationship between a current disability and service; however, it is sufficient to warrant obtaining a VA opinion on the issue.  

Entitlement to service connection for a skin disability

The Veteran's STRs are negative for any complaints of, or treatment for, a skin disability.  The Veteran testified that "soon after" his release from service, his skin disability began.  He further testified that he went to the VA in approximately June 1977 (approximately a decade after service separation) for an injured ankle and, at that time, he asked about a rash on his legs.  He testified that he was told that it was jungle rot and that he had to live with it.  He also testified that the rash is on his shins, reappears every four or five months, is worse when the weather is dry, and he has had tests done on it. (See Board hearing transcript, pages 13-15.) 

A January 24, 2005 clinical record reflects that the Veteran had no suspicious lesions but had some actinics and a couple of actinics in his ears.  

A January 25, 2005 clinical record reflects tinea in the groin.  

An April 2008 VA Agent Orange VA clinical record reflects that the Veteran has reported that he "had 'jungle rot' since 1977 when he came back from Vietnam.  He finally went to the VA hospital in 1977 for treatment.  He also complaints of dry skin his ears."  The Board notes that the Veteran returned from Vietnam in 1967, not in 1977.  Upon examination, the examiner did "not really note any flaky skin on the external canals".  No skin disability was diagnosed.  

Several post service clinical records reflect that the Veteran did not have skin rashes, boils, or persistent itch (e.g. March 2007, April 2008 records).

A July 2009 VA dermatology clinical record reflects that the Veteran and his wife reported a long standing history of intermittent pruritic rash, typically isolated to the right lower leg and the groin area which tends to stay for 2-3 weeks and then just spontaneously resolves.  It was noted that it had been problematic since approximately 1968.  (The Board notes that 1968 is after service separation.)  The record reflects that the Veteran was not specific as to what topical agents were used or where they were applied.  The Veteran was diagnosed with xerosis, actinic keratosis lesions, and tinea cruris.  It was noted that the Veteran was taking multiple prescription and over-the-counter medications that may contribute to skin rashes.  

The Board finds that VA should attempt to obtain VA records, if any, from 1977.  Thereafter, if there is competent credible evidence that the Veteran may have a skin disability causally related to service, a VA examination or opinion may be useful to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all treatment for a skin disability since 1967.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them, if any, with the claims file.  Notify the Veteran that, if he has such records, he should submit them to VA.

Request the appellant to provide the name of the VA facility at which he may have received treatment or a diagnosis of "jungle rot" and/or an ankle disability in approximately June 1977, or any other date.  Thereafter, attempt to obtain pertinent records and associate them, if any, with the claims file.  

2.  If additionally received records reflect that the Veteran may have a skin disability causally related to, or aggravated by, active service, obtain a VA opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a current skin disability causally related to, or aggravated by, active service.  The clinician should consider the entire claims file, to include a.) the Veteran's statements that his skin disability began after separation from service; b.) the Veteran's STRs, to include his 1967 separation examination; c.) the January 2005 finding of tinea in the groin; d.) the April 2008 VA Agent Orange examination; and e.) July 2009 VA dermatology clinical record.

Any opinion should include an adequate rationale.

3.  Obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has hypertension causally related to, or aggravated by, his PTSD.  The clinician should consider the entire claims file, to include a.) the negative findings for hypertension prior to April 2008; and b.) the January 2014 correspondence from Dr. D. Ottolenghi.

Any opinion should include an adequate rationale and should discuss, if reasonably possible and pertinent, the degree, if any, of aggravation of the Veteran's hypertension due to PTSD.

4.  After undertaking any other action deemed appropriate, readjudicate the issues of entitlement to service connection for hypertension and a skin disability on appeal.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


